                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
       v.                              )      1:11-cr-00185-JAW
                                       )
JAMES STILE                            )

     ORDER DENYING DEFENDANT’S MOTION TO STAY RESTITUTION
                         PAYMENTS

       The Court denies a defendant’s motion to stay its order mandating that he

make restitution payments beyond the victim’s insurance deductible directly to the

insurer of the victim of the defendant’s pharmacy robbery that paid for the losses the

pharmacy incurred as a result of the defendant’s crime, while he appeals the Court’s

denial of his later-filed motion for writ of audita querela, belatedly attempting to

challenge the restitution order.

I.     BACKGROUND

       On October 30, 2014, James Stile pleaded guilty to robbery of controlled

substances from a DEA registered pharmacy, a violation of 18 U.S.C. § 2118(a). Min.

Entry (ECF No. 541). On May 29, 2015, the Court sentenced Mr. Stile to 120 months

incarceration, $13,306.93 in restitution, a $100.00 special assessment, and five years

of supervised release. J. (ECF No. 579). On November 20, 2017, the Court ordered

that the judgment be amended to require that Mr. Stile pay the full restitution in the

total amount of $13,306.93, with $1,000.02 payable to E.W. Moore & Son Pharmacy

as a first priority and then $12,306.91 payable to Hanover Insurance Company as a

second priority upon completion of the $1,000.02 payment, with a full credit for any
restitution payments previously made. Order on Mot. for Sentencing Court to Set

Restitution Amount at 23 (ECF No. 676) (Restitution Order). On November 28, 2017,

the Court issued an amended judgment in accordance with its November 20, 2017

order. Am. J. (ECF No. 678).

      Mr. Stile strongly dislikes the Court’s order requiring him to pay restitution to

Hanover Insurance Company, the insurance company for the pharmacy he robbed.

Although he failed to appeal the order, he has persistently attacked it collaterally.

Mot. Pursuant to Fed. R. Crim. P. 32(c)(1)(B) for Gov’t to Produce Victims[’] Affs. Also

in Accord with Title 18 U.S.C. § 3664 (ECF No. 703); Mot. for Ct. to Order

Gov’t/Probation Office to Dispense with Sworn Aff. Submitted by Hanover Ins. (ECF

No. 709); Def.’s Mot. for a Writ of Audita Querela Pursuant to Title 28 U.S.C. § 1651

to Vacate and Correct Restitution Portion of this Ct.’s J. (ECF No. 713). The Court

has repeatedly rejected Mr. Stile’s attempts to collaterally attack its November 20,

2018 order. Order on Def.’s Mot. for Ct. to Order Gov’t/Probation Office to Dispense

with Sworn Aff. Submitted by Hanover Ins. that was to be Made in Accordance with

Title 18 U.S.C. § 3664(d) at 1-9 (ECF No. 720) (Aff. Order); Order on Def.’s Mot. for

the Production of Victim Affs. at 1-5 (ECF No. 706) (Production Order); Order on Def.’s

Mot. for a Writ of Audita Querela Pursuant to 28 U.S.C. § 1651 to Vacate and Correct

Restitution Portion of this Ct.’s J. (ECF No. 724) (Audita Querela Order).

      Mr. Stile’s latest effort is a May 6, 2019 motion to stay restitution payments to

Hanover Insurance Company. Mot. to Stay Restitution Payments to Hanover Ins. Co.

(ECF No. 733) (Def.’s Mot.). The Government responded to the motion on May 7,



                                           2
2019. Resp. by United States of Am. to Def.’s Mot. to Stay Restitution Payments to

Hanover Ins. Co. (ECF No. 734) (Gov’t’s Opp’n). Mr. Stile responded on May 17, 2019.

Reply to Resp. of United States of Am. to Def.’s Mot. to Stay Restitution Payments to

Hanover Ins. Co. (ECF No. 736) (Def.’s Reply).

II.    THE PARTIES’ POSITIONS

       A.    James Stile’s Motion

       Mr. Stile notes that he has appealed to the Court of Appeals for the First

Circuit the Court’s order denying his motion for writ of audita querela. Def.’s Mot. at

1.    He says that it “would be improper for this Court to enforce a judgment

(restitution) that is under direct appeal to the Circuit Court without resolution first

being had at the Circuit level.” Id. Mr. Stile reiterates that he agrees to pay the

“remaining restitution to victim . . . that is outstanding on his loss of $1,000.00 and

the $100 Court fee.” Id.

       B.    The Government’s Response

       The Government states that although Federal Rule of Criminal Procedure

38(e)(1) allows a court to stay the restitution portion of a judgment pending appeal,

this Rule does not apply to Mr. Stile because he is not appealing either the judgment

or the amended judgment but the order denying his motion for writ of audita querela.

Gov’t’s Opp’n at 1. Next, the Government observes that the Court properly denied

the motion for writ of audita querela because Mr. Stile failed to appeal the November

20, 2017 restitution order and a writ of audita querela is not a substitute for a direct

appeal. Id. Finally, the Government notes that Mr. Stile has not yet completed his



                                           3
payment obligation to E.W. Moore & Son Pharmacy and therefore his objection to

paying Hanover is “factually unnecessary.” Id. at 1-2.

       C.       James Stile’s Reply

       In his reply, Mr. Stile complains that he has no access to LEXIS-NEXIS or

Westlaw so he cannot research the caselaw the Government cited. Def.’s Reply at 1.

He explains he has been assigned to the SHU for the past two and one-half months

and is likely not to have access to his file for another two to three months. Id. Mr.

Stile alleges that he has “hotly contested” his obligation to pay Hanover, complaining

that he has been denied due process in the absence of a hearing to contest the amount

of Hanover’s payment. Id. at 1-2. Seizing on the language in the Government’s

response that suggests a court has the discretion to stay a restitution order pending

appeal, Mr. Stile says, “Well, then let the Court exercise said discretion.” Id. at 2.

He says that the Government has not claimed any prejudice to either party. Id.

III.   DISCUSSION

       The Court rejects Mr. Stile’s motion to stay the restitution order. Mr. Stile’s

motion raises the same issues the Court extensively discussed and previously

rejected. For a substantive discussion of the bases for the Court’s rulings, the Court

refers to those orders. Aff. Order at 1-16; Production Order at 1-13; Audita Querela

Order at 1-6.

       First, as the Court has repeatedly explained to Mr. Stile, if he objected to the

November 20, 2017 order amending the judgment to require payment directly to

Hanover Insurance Company, he should have appealed that amended judgment. He



                                           4
did not. The amended judgment is final and not subject to collateral attack years

later. Audita Querela Order at 1 (“The Court denies a defendant’s motion for writ of

audita querela because the defendant failed to appeal the order about which he is

now complaining and a motion for writ of audita querela, if the writ is available, is

not a substitute for direct appeal”).

      Second, the Court is entirely unimpressed with Mr. Stile’s claims that he is

somehow being treated unfairly. At his May 15, 2015 sentencing hearing, Mr. Stile

admitted that when he robbed the E.W. Moore & Son Pharmacy on September 12,

2011, he caused the pharmacy to suffer a loss of $13,306.93 and he did not object to a

restitution order in that amount. He raised no objection whatsoever to the restitution

figure at his sentencing hearing and he did not appeal the restitution order to the

Court of Appeals for the First Circuit.

      When it later turned out that E.W. Moore was insured, the Court amended the

judgment in accordance with 18 U.S.C. § 3664(j)(1) to require him to pay the victim’s

insurer directly, rather than paying the victim and having the victim reimburse its

insurer. Restitution Order at 1-23. On November 28, 2017, the Court issued an

amended judgment, reflecting the change, not in the amount of the restitution, but

in the entity owed the restitution payments beyond the E.W. Moore deductible. Am.

J. at 6. If Mr. Stile wished to challenge the amended judgment, he could have done

so by direct appeal. He did not, and the amended judgment is now long since final.

      Although Mr. Stile somehow thinks the amended judgment amounts to a

windfall for Hanover Insurance Company, he is wrong. The windfall would go to Mr.



                                          5
Stile if he were not required to reimburse E.W. Moore & Son’s insurer. He would

have robbed E.W. Moore of $13,306.93, but he would be required to pay only $1,000.02

because E.W. Moore paid for insurance to cover a portion of the losses Mr. Stile caused

by his criminal act.

        If this Court were convinced that Mr. Stile’s appeal of its order on his motion

for writ of audita querela raised meritorious issues of law, the Court would consider

exercising its discretion and staying the effectiveness of the restitution order.

However, the Court is wholly unpersuaded that Mr. Stile’s appeal to the First Circuit

poses any meritorious legal issues and it is convinced that a stay would only delay

the inevitable for no good reason.

IV.     CONCLUSION

        The Court DENIES James Stile’s Motion to Stay Restitution Payments to

Hanover Insurance Company (ECF No. 733).

      SO ORDERED.



                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 28th day of May, 2019




                                           6
